DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/117,444 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite subject matter that are within the same scope of one another. Each application claims similar toner compositions that share sufficiently similar materials that have sufficiently similar physical properties. 
For instance, the toner compositions of both applications comprise a toner particle containing a binder resin including a crystalline resin as a first resin and an amorphous resin as a second resin, a fine particle on a surface of the toner particle, and a domain matrix structure formed of a matrix containing the first resin and domains containing the second resin (claim 1 of both ‘960 and ‘444). The first resin of both toner compositions has a first monomer unit represented by the same formula (1), both toner compositions have a content ratio of the first monomer unit in the first resin being 30.0 mass% to 99.9 mass%, the acid value of the first resin in both toner compositions is from 0.1 mg KOH/g to 30 mg KOH/g, and the acid value of the second resin in both toner compositions is from 0.5 mg KOH/g to 40 mg KOH/g (claim 1 of both ‘960 and ‘444). 
Furthermore, the number-average diameter of the domains is the same in both toner compositions (claim 3 of both ‘960 and ‘444), the fine particle of both toner compositions has a compound having a C4-24 alkyl group on its surface (claim 6 of both ‘960 and ‘444), both toner compositions contain a third resin linked to the second resin (claim 8 of ‘960 and claim 13 of ‘444), the second resin of both toner compositions is selected from the same group of resins (claim 9 of ‘960 and claim 14 of ‘444), the content of the first resin in the binder resin is 30.0 mass% in both toner compositions (claim 10 of ‘960 and claim 18 of ‘444), and both toner compositions comprise a second monomer selected from the same formula (2) or the same formula (3) (claim 11 of ‘960 and claim 19 of ‘444).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
















Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. (US 9,575,426 B2), in view of Suzuki et al. (US 2003/0165759 A1).

Shimano teaches a toner including toner particles that contain a binder resin and a colorant, a sea-island structure including a sea portion composed of a crystalline resin C (corresponding to the first resin of the instant invention), and island portions composed of an amorphous resin A (corresponding to the second resin of the instant invention) (Abstract, Fig. 1 & Fig. 2). The binder resin preferably has a crystalline resin C content of 30% by mass or more and 70% by mass or less (Col. 5, lines 6-7). A content of 30% by mass or more facilitates the control of the sea-island structure and results in a toner having excellent sharp-melting properties (Col. 5, lines 8-10). A content of 70% by mass or less results in the clear formation of islands composed of the amorphous resin, thereby providing an image with excellent strength (Col. 5, lines 10-13). The crystalline resin C is preferably a vinyl-based resin containing a moiety represented by a general formula 1 (a unit derived from a long-chain alkyl acrylate or long-chain alkyl methacrylate) in an amount of 50% by mass or more (Col. 5, lines 40-
    PNG
    media_image1.png
    165
    435
    media_image1.png
    Greyscale
44):
Figure 1. The moiety contained in the vinyl-based resin of crystalline resin C.

In the general formula 1, R1 represents an alkyl group having 16 to 34 carbon atoms, and R2 represents hydrogen or a methyl group (Col. 5, lines 56-57). Shimano teaches that when the vinyl-based resin contains the unit represented by the general formula 1 above, the main chain does not inhibit the crystallinity of the side chains, thus providing a resin having high crystallinity and excellent strength (Col. 5, lines 60-64). Furthermore, when the number of carbon atoms in the alkyl group of R1 is within the specified range (16 to 34), a polymerization reaction proceeds sufficiently, thus providing a crystalline resin with a high conversion ratio (Col. 5, lines 63-67). As a result, the crystalline resin has excellent durability and charging performance after exposure to a high-temperature, high-humidity environment (Col. 5, line 67 & Col. 6, lines 1-2). Specific examples of the long-chain alkyl acrylate include palmityl acrylate (19 carbon atoms), stearyl acrylate (18 carbon atoms), behenyl acrylate (22 carbon atoms), octacosyl acrylate (31 carbon atoms), and triacontyl acrylate (33 carbon atoms) (Col. 6, lines 2-5). 
	Shimano then teaches that materials that may be used as binder resins for toners may be used as materials for the amorphous resin A. For example, styrene-acrylic-based resins, polyester resins, epoxy resins, and urethan resins may be used (Col. 7, lines 12-17). These resins may be used in combination, be hybridized, and/or be partially modified (Col. 7, lines 17-19). When a styrene-acrylic-based resin is used in the toner, a product prepared by the polymerization of a known radically polymerizable monomer may be used. Specific examples of the radically polymerizable monomer include styrene and its derivatives (Col. 7, lines 25-26), acrylic acid and methacrylic acid derivatives, such as acrylonitrile and methacrylamide (Col. 7, lines 36-37), and acrylic acid and methacrylic acid (Col. 7, line 38). The radically polymerizable monomers may be used in combination of two or more (Col. 7, lines 39-40). Additionally, to improve the high-temperature offset resistance, a small amount of a polyfunctional monomer (crosslinking agent) may be used for the styrene-acrylic-based resin. As the polyfunctional monomer, a compound having two or more polymerizable double bonds is mainly used (Col. 7, lines 40-44). 
Shimano further teaches that in the sea-island structure observed in the cross-sectional observation of the toner, the number-average circle-equivalent diameter based on the area of the island portions is preferably 30 nm (0.03 µm) or more and 500 nm (0.50 µm) or less (Col. 8, lines 60-63). When the diameter is 30 nm or more, the crystalline resin C is less affected by the amorphous resin A, providing a toner having sufficient sharp-melting properties (Col. 8, lines 63-67). When the diameter is 500 nm or less, the crystalline resin C and the amorphous resin A are sufficiently mixed together in a fixation step, thus providing an image with excellent strength (Col. 9, lines 1-4). 
Shimano does not specifically teach ranges for the acid values of the crystalline and amorphous resins, but specific values can be found in the experimental data. According to Table 7, which describes the physical properties of the resins used in the examples, the acid value of the crystalline resin C ranged from 0.0 mgKOH/g to 22.3 mgKOH/g and the acid value of the amorphous resin A ranged from 0.0 mgKOH/g to 29.0 mgKOH/g (Col. 27, lines 13-16), across the experimental examples. In toner 2, a crystalline resin C having an acid value of 2.5 mgKOH/g and an amorphous resin A having an acid value of 19.0 mgKOH/g were used in combination (Table 7). Similarly, in toner 4, a crystalline resin C having an acid value of 2.5 mgKOH/g and an amorphous resin A having an acid value of 1.2 mgKOH/g were used in combination (Table 7). These acid values fall within the respective ranges required by claim 1 of the instant invention. 
Shimano is silent to teach the mass ratio Y/X described in the instant claim 2, where Y is a content of the second resin in the binder resin and X is a content of the first resin in the binder resin. However, the mass ratio Y/X of the toner of Shimano can be calculated using any of the toner slurries described in Table 6. For example, in toner slurry 2, a content of the crystalline resin can be calculated as X = (84.0 parts crystalline resin 6 / (84.0 parts crystalline resin 6 + 150.0 parts amorphous resin (composed of 100.0 parts styrene, 25.0 parts n-butyl acrylate, 20.0 parts methyl methacrylate, and 5.0 parts acrylic acid))) = 0.359, or 35.9%, by mass, and a content of the amorphous resin can be calculated as Y = (1.0 - 0.359) = 0.641, or 64.1%, by mass with respect to the binder resin. Therefore, the mass ratio Y/X can be calculated as (0.641 / 0.359) = 1.78. The calculated mass ratio of Shimano falls within the range required by the instant claim 2. 
	Shimano also teaches that a flowability improving agent is externally added to the toner in order to improve image quality. Examples of the flowability improving agent include inorganic fine powders composed of silica, titanium oxide, and aluminum oxide. These inorganic fine powders are preferably subjected to hydrophobization treatment with a hydrophobizing agent, such as a silane coupling agent, a silicone oil, or combinations thereof (Col. 12, lines 20-28). In examples 1 to 22, Shimano teaches that fine silica particles having a number-average particle size of 40 nm were chosen as the flowability improving agent externally added to the surface of the toner particles (Col. 27, lines 4-6). 
	Although Shimano teaches the fine silica particles are preferably treated with a hydrophobizing agent as discussed above, Shimano is silent to teach any specific hydrophobizing agents that may be used. However, Suzuki teaches a toner comprising a resin (A) and a modified resin (B) that contains surface additives, such as colloidal silica, aluminum oxide, and titanium oxide ([0091]). From the viewpoint of applying fluid properties, the use of hydrophobic silica is preferred ([0091]). Suzuki then teaches examples of surface treatment agents for obtaining hydrophobic additives, like hydrophobic silica, including n-octadecyl dimethyl (3-(trimethoxysilyl)propyl) ammonium chloride and aminopropyltrimethoxysilane ([0092]). Both n-octadecyl dimethyl (3-(trimethoxysilyl)propyl) ammonium chloride and aminopropyltrimethoxysilane contain nitrogen atoms, since they contain an amino group, and n-octadecyl dimethyl (3-(trimethoxysilyl)propyl) ammonium chloride further contains a quaternary ammonium group and a C18 alkyl group. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have surface treated the fine silica particles of Shimano with any of the surface treatment agents (hydrophobizing agents) taught by Suzuki, such as n-octadecyl dimethyl (3-(trimethoxysilyl)propyl) ammonium chloride, in order to improve the flowability (fluid properties) of the toner. It would have also been obvious to crosslink the crystalline resin C with the amorphous resin A, resulting in the formation of an additional resin, since Shimano teaches that a crosslinking agent may be used for a styrene-acrylic-based resin in order to improve the high-temperature offset resistance of the toner. It would have also been obvious to use an acrylic acid derivative, such as acrylonitrile, as a monomer in the crystalline resin, since Shimano teaches crystalline acrylic resins as a specific example of the crystalline resin C. Acrylonitrile is represented by formula (2) in the instant claim 11, when X is a single bond, R1 is -C≡N, and R2 is a hydrogen atom.
Furthermore, Shimano is silent to teach the ratio Cx/Cy described in the instant claim 7, where Cx is a carbon number of the alkyl group represented by R in the first monomer unit and Cy is a carbon number of an alkyl group of the compound having a C4-C24 alkyl group. However, when the fine silica particles of Shimano are surface treated with a compound having a C4-C24 alkyl group, such as n-octadecyl dimethyl (3-(trimethoxysilyl)propyl) ammonium chloride (Cy = 18), and a long-chain alkyl acrylate containing an alkyl group having 16 to 34 carbons, such as behenyl acrylate (Cx = 22) is used as a monomer for the crystalline resin C (see Table 1 of Shimano), then the ratio Cx/Cy of the toner of modified Shimano can be calculated as Cx/Cy = (22/18) = 1.22. The calculated ratio of Shimano falls within the range required by the instant claim 7.














Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/20/2022